DETAILED ACTION
Claims 1-2, 4, 6-9, 11-17, 19-21, 23, and 25-26 are presented for examination.
Claims 3, 5, 10, 18, 22, and 24 have been previously cancelled.
Claims 1, 12, 13, and 26 have been amended.
This office action is in response to the amendment submitted on 16-NOV-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. (Non-Final Rejection 11/02/2020 pgs. 4-7)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing circuitry to perform” in claim 12.
“processing circuitry to perform” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

Response to Arguments - 35 USC § 112
Applicant Argument/Remarks submitted 11/16/2021 (hereinafter 'Remarks') have been considered regarding the rejection under 35 U.S.C. 112(b). Examiner respectfully disagrees and maintains sufficient structure is not recited. Rejection under 35 U.S.C. 112(b) is maintained.

Response to Arguments - 35 USC § 103
Applicant Argument/Remarks submitted 11/16/2021 (hereinafter 'Remarks') have been considered. The arguments are directed towards rejection under 35 U.S.C. 103 as being unpatentable. Regarding Claim 1 argued on pg. 7 of the Remarks, Applicant’s arguments are directed towards the amended portion of the claim 1.
Applicant’s arguments with respect to the rejection(s) of Claims 1-2, 4, 6-9, 11-12 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Lei et al., “A new approach to upscaling fracture network models while preserving geostatistical and geomechanical characteristics” [2015] (hereinafter ‘Lei’) in view of
Fung, U.S. Patent Application Publication 2014/0039853 A1 In view of
Hui et al., U.S. Patent Application Publication 2010/0138196 A1 (hereinafter ‘Hui’) further in view of
Flandrin et al., United States Patent 7,634,395 B2 (hereinafter ‘Flandrin’).

Applicant’s arguments with respect to Claims 13-26 rejection under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12 and 26, Claim limitation “processing circuitry to perform” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. ¶[0028] and ¶[0075] recite “processing circuitry”, but does not describe the corresponding structure. For purposes of Examination and compact prosecution, “processing circuitry” is interpreted to be at least one processor.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over
Lei et al., “A new approach to upscaling fracture network models while preserving geostatistical and geomechanical characteristics” [2015] (hereinafter ‘Lei’) in view of
Fung, U.S. Patent Application Publication 2014/0039853 A1 In view of
Hui et al., U.S. Patent Application Publication 2010/0138196 A1 (hereinafter ‘Hui’) further in view of
Flandrin et al., United States Patent 7,634,395 B2 (hereinafter ‘Flandrin’).

Regarding Claim 1: A computer-implemented method to generate a hybrid three-dimensional (“3D”) geocellular grid, the method comprising:
Lei teaches utilizing (Pg. 4785 last ¶ Lei teaches using natural fracture data from the Bristol Channel Basin “…The outcrop of a natural fracture system was mapped at Kilve on the southern margin of the Bristol Channel Basin covering approximately 225m2…”)
Lei teaches selecting a first fracture subset in the fracture network; (Figure 2 and Pg. 4785 ¶1 Lei teaches set 1, i.e. first fracture subset, at a strike angle of 100° “…During such tectonic evolution process, two oblique sets of vertical, layer-normal fractures were formed extensionally and filled with calcite minerals, striking approximately 100° (Set 1) …”)

    PNG
    media_image1.png
    558
    650
    media_image1.png
    Greyscale
Lei teaches selecting a second fracture subset, different from the first fracture subset, in the fracture network; (Figure 2 and Continuing Pg. 4785 ¶1 Lei teaches a set 2, i.e. second fracture subset, where the strike angle is 140° and is shown in Figure 2 where two different subset are shown in the fracture network “…140° (Set 2)...”)
Lei teaches refining cells of a (Figure 2 and Pg. 4785 ¶2 Lei teaches using the 2mx2m grid cell, a smaller i.e. refined portion of the larger area which encompasses the first fracture subset “…The larger area (L = 6 m) will be used for checking the upscaled fracture networks generated from the source pattern (L = 2 m) using the proposed new approach…”)
Lei teaches upscaling the second fracture subset; and (Continuing Pg. 4785 ¶2 Lei teaches upscaling the fracture network “…Since it is very expensive in CPU time to compute very large domains given the current processing power [Latham et al., 2013; Lei et al., 2014], a smaller domain of size L=2m is selected for geomechanical modeling (section 4) and also serves as the source for network upscaling (section 5)…”)
Lei teaches embedding the first fracture subset and the upscaled second fracture subset within the (Pg. 4793 ¶4 Figure 9 Lei teaches the selected subsets embedded into a grid “…A recursive cell culture scheme is implemented to extrapolate fracture networks into larger lattices under a self-referencing scheme (Figure 9)…”)

    PNG
    media_image2.png
    343
    929
    media_image2.png
    Greyscale


Lei does not appear to explicitly disclose
reservoir data
3D geocellular
Embedding 3D geocellular grid, thereby generating a hybrid 3D geocellular grid.

However, Fung teaches reservoir data ([0013] Fung teaches using reservoir data for partitioning and cells“…With the present invention, the reservoir is partitioned according to the presence of collocated interacting continua in the reservoir. The collocated interacting continua of the partitioned reservoir cells have flow interchange with continua of adjacent reservoir cells…”)

    PNG
    media_image3.png
    690
    842
    media_image3.png
    Greyscale
Fung teaches 3D geocellular and Embedding … 3D geocellular grid, (Fig. 8 and [0116] Fung teaches a 3D geocelluar grid “…The reservoir may be gridded in three dimensional or 3-D into contiguous grid cells or finite Volumes…”)
Fung teaches thereby generating a hybrid 3D geocellular grid. ([0114] and Fig. 11A Fung teaches a model of varying grid sizes as shown in Fig. 11A, i.e. hybrid geocellular grid “…For a full-field simulation, depending on the size and complexity of the field, this can be a few million grid cells to hundreds of millions of grid cells…”)

    PNG
    media_image4.png
    483
    717
    media_image4.png
    Greyscale

Lei and Fung are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embedding the first fracture subset and the upscaled second fracture subset within grid as disclosed by Lei by embedding 3D geocellular grid, thereby generating a hybrid 3D geocellular grid as disclosed by Fung.
One of ordinary skill in the art would have been motivated to make this modification in order to perform reservoir analysis using the grid cells as discussed by Fung in ¶[0014] “…The present invention further provides a new and improved data processing system for computerized simulation of multiphase flow of fluids in a subterranean reservoir organized into a grid of reservoir cells, where the reservoir cells have multiple interacting continua in which the multiphase fluid flow takes place. The data processing system includes a processor for performing the steps of partitioning the reservoir according to the presence of collocated interacting continua in the reservoir, where the collocated interacting continua of the partitioned reservoir cells having flow inter-change with continua of adjacent reservoir cells…”
Further, Lei teaches an improvement can be made to the model by incorporating 3D modeling, such as found in Fung, on pg. 4804 ¶2-Lei “…To achieve 3D geomechanical modeling, a newly developed 3D crack propagation model [Guo et al., 2014] will be employed to capture the brittle deformation response including local concentrations of critically high tensile or differential stresses, together with realistic fracture opening and shearing behavior on both preexisting and newly propagated fractures. Such capability opens the way to modeling 3D flows in geomechanically realistic fractured layers as well as channelized flow in comminuted fracture intersections and bedding planes, based on which a 3D network upscaling method can be further developed to statistically estimate rock mass properties in larger scales…”

Lei and Fung do not appear to explicitly disclose
the cells having a first resolution, wherein the refining comprises:
determining which cells to refine based upon a gradation or intersection rule; and
for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution, 
the targetSize being determined based upon a desired level of accuracy and a desired time to solution;
having the second resolution near the first fracture subset and the first resolution near the second fracture subset.

However, Hui teaches the cells having a first resolution, wherein the refining comprises: determining which cells to refine based upon a gradation or intersection rule; and (Definition of gradation and intersection rule found in ¶[0034] of the specification 1) gradation rules (rules that ensure slow transitions in element side) and 2) intersection rules (rules that ensure the fractures are adequately represented).
Fig. 2 and ¶[0044] of Hui teaches the fractures in the 3D model of 2A and 2B shows different resolutions around the fractures and away from the fractures to ensure the fractures are adequately represented “…FIG. 2A illustrates an example of a domain 30 containing 16 discrete fractures, represented by 2D polygons, and depicted by reference character 40. FIG. 2B shows the corresponding grid 50 for the domain…”)

    PNG
    media_image5.png
    726
    1457
    media_image5.png
    Greyscale

Hui teaches for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution (¶[0050] Hui teaches cells of two different sizes, one on a course scale and other a fine scale, i.e. first and second resolution where the fine scale model is near the details of the reservoir model, i.e. fracture  “…The course-scale grid is defined by a plurality of cells, typically of larger size compared to the fine-scale cells. The plurality of fine-scale cells defined by fine-scale grid is greater in number compared to the plurality of course-scale cells defined by the course-scale grid. Accordingly, the course-scale cells can be aggregates of the fine-scale cells. However, one will appreciate that the course-scale cells need not be comprised of a particular number of fine-scale cells. Additionally, the course-scale cells need not conform to the exterior shape of fine-scale cells such that the faces of the course-scale cells can penetrate through the internal geometry of the fine-scale cells. Unlike the fine-scale grid, which is typically gridded so that it can sufficiently capture the fine scale details of the reservoir model, the course-scale grid is typically directed to producing quick computations during simulation…”)
Hui teaches ; ([0048]-[0049] Hui teaches a fine-scale and course-scale reolsution, i.e. desired accuracy based on the computational time, i.e. time to solution and the trade off of a relationship between the two elements “…Simulation can be performed at various resolutions, such as at a fine-scale or at a course-scale. This decision typically depends on the scale of the problem needed to be simulated, how many simulation runs are required, and the available computing resources. For example, if it is not practical to simulate a full-field discrete fracture model on a fine-scale, the model can be upscaled to reduce the computational time required for simulation. The upscaling process can be described as coarsening the fine-scale resolution of the fine-scale reservoir simulation model to allow for computational tractability. Therefore, a course-scale grid is generated to compute course-scale simulation parameters for the course-scale cells based on the fine-scale simulation parameters for the fine-scale cells computed during discretization. These course-scale simulation parameters, which describe the course-scale model, can be simulated to efficiently predict fluid flow characteristics within the subsurface reservoir…”)
Hui teaches having the second resolution near the first fracture subset and the first resolution near the second fracture subset. (¶[0061] Hui teaches the fine scale resolution is found near the fracture network where there is greater detail “…FIG. 5 illustrates the generated fine-scale grid 240 having adaptive spatial resolution, such that cells are refined in the vicinity of the network of fractures 210 and the wells 220, 230. The grid 240 decomposes the model 200 into 197, 802 nodes and 344,805 fine-scale cells 250 to capture the detail around the network of fractures 210 and the wells 220, 230. In particular, 305,751 matrix and 39,054 fracture control volumes define 893,987 flow connections…”)
Lei, Fung, and Hui are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embedding the first fracture subset and the upscaled second fracture subset within grid as disclosed by Lei and Fung by the cells having a first resolution, wherein the refining comprises: determining which cells to refine based upon a gradation or intersection rule; and for those cells determined to be refined, splitting an edge of the cells to create split cells near the first fracture subset having a second resolution higher than the first resolution and having the second resolution near the first fracture subset and the first resolution near the second fracture subset as disclosed by Hui.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce the computational complexity by having different resolutions while maintaining the characterization of the geological characterization as discussed in ¶[0006] “…However, realistic geological characterizations of the reservoir are generally too computationally expensive for direct flow simulation of full-field simulation models because current reservoir simulators are encumbered by the level of detail contained in realistic geological characterizations. In particular, these, simulations are hindered due to the presence of large models and the high contrast in matrix and fracture permeabilities. This can further be compounded by multiphase flow (oil, gas, solvent, and water), the need to use hydrocarbon pseudo phases to represent first-contact miscible fluids ( oil and solvent), the inclusion of complex physics to compensate for gravity and capillarity effects on fluid flow, and complicated producing rules based on actual field development plans…”

Lei, Fung, and Hui do not appear to explicitly disclose
wherein the edge of the cells is shorter than a targetSize,

Flandrin teaches wherein the edge of the cells is shorter than a targetSize, (Col 9 lines 1-12 Flandrin teaches the edge size of well, i.e. cell must be less than the maximum edge size, i.e. shorter than a target size “…A cell of the reservoir n belongs to the cavity if and only if: 
    PNG
    media_image6.png
    25
    219
    media_image6.png
    Greyscale
 where: r is the radius of the well; 
    PNG
    media_image7.png
    38
    30
    media_image7.png
    Greyscale
 is the maximum edge size of n; 
    PNG
    media_image8.png
    31
    53
    media_image8.png
    Greyscale
 is the maximum edge size of the well; and dist(Gn, axis) is the minimum distance between the barycenter of n and the axis of the well…”)
Lei, Fung, Hui, and Flandrin are analogous art because they are from the same field of endeavor, fracture network modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the targetSize being determined based upon a desired level of accuracy and a desired time to solution as disclosed by Lei, Fung, and Hui by wherein the edge of the cells is shorter than a targetSize as disclosed by Flandrin.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a criteria for creating the grid for the optimization of the grid quality as discussed by Flandrin in col 3 lines 52-65 “…The method according to the invention allows extension of the field of application of hybrid grids. It extends in three dimensions their generation process by using new algorithms which are robust and efficient. It provides, on the one hand, a new approach generating entirely automatically a cavity of minimum size while allowing the transition grid to keep an intermediate cell size between the size of the well grid cells and the size of the reservoir grid cells. It also constructs a transition grid meeting the constraints of the numerical scheme used for simulation. Finally, it defines criteria allowing measuring of the quality of the grid, then in proposing optimization methods for a posteriori improvement thereof, to define a perfectly admissible transition grid in the sense of the numerical scheme which is selected…”

Regarding Claim 2: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 1, wherein: 
Hui teaches refining cells further comprises determining a direction in which to refine the cells based upon the gradation or intersection rule. (¶[0008] Hui teaches the cells interface to understand the network of fractures, i.e. intersection rule “…A fine-scale geological model of the subsurface reservoir using the geological data and the stochastic fracture representation is constructed. A fine-scale grid associated with the fine-scale geological model is constructed such that the fine-scale grid defines a plurality of fine-scale cells having cell-to-cell interfaces at boundaries between the polyhedral cells. Cell-to-cell interfaces adjacent to the network of fractures are used to approximate the network of fractures and define fracture connections for the polyhedral cells within the fine-scale grid. The fine-scale grid is discretized to compute fine-scale simulation parameters for the fine-scale cells. Simulation is performed using the fine-scale simulation parameters to predict fluid flow characteristics within the subsurface reservoir…”)

Regarding Claim 4: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 1, wherein: 
Hui teaches the first fracture subset is selected using a connectivity factor representing a connected distance of each fracture to a well perforation. ([0037] Hui teaches the represent the fractures which intersect the wellbore and connectivity for the wellbore for fluid flow with production data “…For fractured subsurface reservoirs, fracture representations, that represent the network of fractures within the reservoirs, can be generated to more accurately predict fluid flow characteristics within the subsurface reservoirs. Generating a fracture representation typically comprises progressing from observations of discrete fractures that intersect wellbores to a field-wide bulk distribution of fractures. For example, data describing the network of fractures can substantially be obtained from image logs and cores. Additional data describing fractures intersecting a particular well can be obtained from sources such as drilling information, production logs, and down-hole well measurements such as a temperature survey. This empirical data can be used to judge whether a particular fracture possesses the size and connectivity to affect fluid flow to a wellbore by a sufficient amount. Once this determination has been made the data can be converted to logs describing fracture density, which is the fracture surface area per unit volume…”)

Regarding Claim 6: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 1, further comprising: 
Lei teaches generating a second … grid having a second fracture network therein; (Pg. 4794 ¶ 1 Lei teaches comparing an AFN, first fracture network, to a generated GFN, i.e. second fracture network “…To examine the validity of growth networks for representing larger fracture systems, a comparison is made at a system scale of L = 6m between the original analogue fracture network (AFN) from outcrop mapping (Figure 10a), 10 realizations of growth fracture network (GFN) cultivated from the central L = 2m source pattern (Figure 10b), and 10 realizations of pure Poissonian discrete fracture network (DFN) (Figure 10c)…”)
Fung teaches 3D geocellular grid and refining cells of the second 3D geocellular grid near the second fracture network; (Fig. 8 [shown in Claim 1] and [0117] Fung teaches the 3D geocellular grid as shown in Fig. 8 and grid size variations are determined based on region of interest, i.e. refining cells “…An example of a reservoir grid system is shown in FIG.8 which illustrates a multi-layered unstructured grid 800 for a giant Subterranean reservoir. The reservoir grid system 800 of FIG.8 uses complex near cell grids as shown at 802 in an area of interest 804 with well grids 806 present. The grid system 800 also has a far-field coarse grid as indicated at 808. It can be seen that grid size variations are based on regions of particular interest in the reservoir…”)
Fung teaches embedding the second fracture network within the second 3D geocellular grid; and ([0050] Fung teaches embed multi-scale fracture networks “…The reservoir can also embed multi-scale fracture networks with spatially variable fluid transmissibilities…”)
Lei teaches validating the hybrid … grid by comparing the hybrid … grid to the second … grid. (Continuing Pg. 4794 ¶ 1 Lei teaches comparing the AFN, i.e. hybrid grid with the GFN, i.e. second grid “…The AFN and GFN appear subtly different, since the central L = 2m source cell does not fully feature the characteristics of the original AFN, such as the relatively long and straight Set 1 fractures as can be seen in the top left region of Figure 10a as well as the significant swing in the orientation of Set 2 from the lower left to top right corner…”)

Regarding Claim 7: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 6, further comprising 
Lei teaches removing fractures from the hybrid 3D geocellular grid based upon the validation. (Continuing Pg. 4794 ¶ 1 Lei teaches to delete, i.e. remove fractures based on the validation of the AFN and DFN, i.e. hybrid and second grid “…Poissonian DFN is created by the following steps: (1) generating fracture barycenters using a Poisson process with the barycenter density equal to that of the AFN, (2) sampling random lengths conditioned by the power law statistics obtained in section 2, (3) assigning fracture orientations (uncorrelated with lengths) using a bootstrapping process from the orientation data of the AFN, and (4) deleting the fracture portions that are outside the domain…”)

Regarding Claim 8: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 1, further comprising 
Lei teaches performing a reservoir simulation using the 3D geocellular grid. (Abstract Lei teaches using the upscaling in reservoir simulation “…results of this paper have implications for upscaling network characteristics for reservoir simulation…”)

Regarding Claim 9: Lei, Fung, Hui, and Flandrin teach A computer-implemented method as defined in claim 8, wherein: 
the reservoir simulation is used to plan, perform, or analyze a wellbore operation; or the reservoir simulation is used to predict productivity of a well. 
(Examiner interprets the phrase “is used to” as intended use. The additional elements which follow the phrase “plan, perform, or analyze a wellbore operation” and “to predict productivity of a well” do not result in a structural difference or manipulative difference. The reservoir simulation is found completely in claim 8 from which this claim depends. For purposes of examination, no patentable weight is given to these limitations.)

Regarding Claim 11: Fung teaches A non-transitory computer readable medium comprising instructions which, when executed by at least one processor, causes the processor ([0080] Fung teaches computer operable instruction, i.e. computer readable medium “…The router servers 54 under control of computer code 55 stored in memory transfer input simulation data in parallel from the storage servers 56, as well as simulation processing results as indicated by an arrow 58, to and from the computer nodes 50 of the cluster C. The program code 55 according to the present invention is in the form of non-transitory computer operable instructions causing the server or servers 54 to index, order and transfer the data…”)
Lei, Fung, Hui, and Flandrin teach to perform a method as defined in claim 1.

Regarding Claim 12: Lei teaches A hybrid simulation engine comprising processing circuitry to perform… (Pg. 4785 ¶2 Lei teaches computing using a CPU, i.e. processing circuity “…Since it is very expensive in CPU time to compute very large domains given the current processing power…”)
Lei, Fung, Hui, and Flandrin teach perform a method as defined in claim 1.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claim 1 of the instant application is a method for also generating a hybrid three-dimensional geocellular grid, however, the claim stands currently rejected. Claim 13 has distinguished by positively reciting gradation rule in the claim and not in the alternative. Further, the claim specifies how the cells to create split cell in relation to the targetSize rather than merely reciting a requirement for a targetSize. 

this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 13, specifically

refining the 3D geocellular grid such that the grid has a second resolution higher than the first resolution near the first fracture subset, wherein the refinement is based upon a gradation rule and achieved by splitting an edge of the cells to create split cells near the first fracture subset having the second resolution, wherein the edge of the cells is shorter than a targetSize, the targetSize being determined based upon a desired level of accuracy and a desired time to solution;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-2, 4, 6-9, 11-12 and 26 are rejected.
Claims 13-17, 19-21, 23, and 25 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karimi-Fard et al., “Generation of coarse-scale continuum flow models from detailed fracture characterizations” [2006] - Karimi-Fard et al. teaches fracture network analysis in two- and three- dimensions. A fracture distribution is placed over a grid (Figure 5). If Claims 9 and 23 were amended to no longer recite intended use, this reference teaches the various forms of analysis for wellbore operations and well productivity (Section 5.1.1 – Figure 9 pg. 9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146